Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Christopher J. Burns, J.), entered September 27, 2011 in a habeas corpus proceeding. The judgment dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner’s appeal from the judgment dismissing his petition for a writ of habeas corpus has been rendered moot inasmuch as he reached the maximum expiration date of *1209his sentence and was released from custody on May 18, 2012 (see People ex rel. Kent v New York State Div. of Parole, 87 AD3d 1205, 1206 [2011]; People ex rel. Brown v LaClair, 74 AD3d 1642, 1643 [2010]; People ex rel. Dickerson v Unger, 62 AD3d 1262, 1263 [2009], lv denied 12 NY3d 716 [2009]), and none of the issues raised herein fall within the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]; see generally Dickerson, 62 AD3d at 1263; People ex rel. Faison v Travis, 277 AD2d 916, 916 [2000], lv denied 96 NY2d 705 [2001]). Present—Scudder, P.J., Peradotto, Garni, Whalen and Martoche, JJ.